UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORED OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22394 CHOU AMERICA MUTUAL FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2000 Francis S.M. Chou, President Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2000 Date of fiscal year end: DECEMBER 31 Chou Opportunity Fund and Chou Income Fund Date of reporting period: July 1, 2014 - June 30, 2015 ITEM 1. PROXY VOTING RECORD Chou Opportunity Fund Vote Summary SEARS CANADA INC. Security 81234D109 Meeting Type Annual Ticker Symbol SRSC Meeting Date 23-Apr-2015 ISIN CA81234D1096 Agenda 934152187 - Management Record Date 12-Mar-2015 Holding Recon Date 12-Mar-2015 City / Country / Canada Vote Deadline Date 20-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 01 Election of Directors (Majority Voting) Management 1 RONALD D. BOIRE For For 2 R. RAJA KHANNA For For 3 KLAUDIO LESHNJANI For For 4 DEBORAH E. ROSATI For For 5 ANAND A. SAMUEL For For 6 GRAHAM SAVAGE For For 7 S. JEFFREY STOLLENWERCK For For 8 BRANDON G. STRANZL For For 02 Ratify Appointment of Independent Auditors Management For For OVERSTOCK.COM, INC. Security Meeting Type Annual Ticker Symbol OSTK Meeting Date 05-May-2015 ISIN US6903701018 Agenda 934147097 - Management Record Date 09-Mar-2015 Holding Recon Date 09-Mar-2015 City / Country / United States Vote Deadline Date 04-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 PATRICK M. BYRNE For For 2 BARCLAY F. CORBUS For For 3 JONATHAN E. JOHNSON III For For 2 Ratify Appointment of Independent Auditors Management For For SEARS HOLDINGS CORPORATION Security Meeting Type Annual Ticker Symbol SHLD Meeting Date 06-May-2015 ISIN US8123501061 Agenda 934145459 - Management Record Date 09-Mar-2015 Holding Recon Date 09-Mar-2015 City / Country / United States Vote Deadline Date 05-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 CESAR L. ALVAREZ For For 2 PAUL G. DEPODESTA For For 3 KUNAL S. KAMLANI For For 4 WILLIAM C. KUNKLER, III For For 5 EDWARD S. LAMPERT For For 6 STEVEN T. MNUCHIN For For 7 ANN N. REESE For For 8 THOMAS J. TISCH For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For CHICAGO BRIDGE & IRON COMPANY N.V. Security Meeting Type Annual Ticker Symbol CBI Meeting Date 06-May-2015 ISIN US1672501095 Agenda 934153444 - Management Record Date 12-Mar-2015 Holding Recon Date 12-Mar-2015 City / Country / United States Vote Deadline Date 04-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management Abstain Against 3. Adopt Accounts for Past Year Management For For 4. Dividends Management For For 5. Approve Financial Statements, Allocation of Income, and Discharge Directors Management For For 6. Approve Discharge of Supervisory Board Management For For 7. Ratify Appointment of Independent Auditors Management For For 8. Amend Articles/Charter to Reflect Changes in Capital Management Abstain Against 9. Miscellaneous Corporate Actions Management Abstain Against Miscellaneous Compensation Plans Management Abstain Against MBIA INC. Security 55262C100 Meeting Type Annual Ticker Symbol MBI Meeting Date 06-May-2015 ISIN US55262C1009 Agenda 934153761 - Management Record Date 12-Mar-2015 Holding Recon Date 12-Mar-2015 City / Country / United States Vote Deadline Date 05-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 2. Approve Stock Compensation Plan Management Abstain Against 3. 14A Executive Compensation Management Abstain Against 4. Ratify Appointment of Independent Auditors Management For For SEARS HOMETOWN AND OUTLET STORES, INC. Security Meeting Type Annual Ticker Symbol SHOS Meeting Date 27-May-2015 ISIN US8123621018 Agenda 934210624 - Management Record Date 07-Apr-2015 Holding Recon Date 07-Apr-2015 City / Country / United States Vote Deadline Date 26-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 E.J. BIRD For For 2 JEFFREY FLUG For For 3 JAMES F. GOOCH For For 4 JOSEPHINE LINDEN For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For ASCENT CAPITAL GROUP, INC. Security Meeting Type Annual Ticker Symbol ASCMA Meeting Date 29-May-2015 ISIN US0436321089 Agenda 934190771 - Management Record Date 10-Apr-2015 Holding Recon Date 10-Apr-2015 City / Country / United States Vote Deadline Date 28-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 CHARLES Y. TANABE For For 2 CARL E. VOGEL For For 2. Ratify Appointment of Independent Auditors Management For For 3. Adopt Omnibus Stock Option Plan Management For For RESOLUTE FOREST PRODUCTS INC. Security 76117W109 Meeting Type Annual Ticker Symbol RFP Meeting Date 29-May-2015 ISIN US76117W1099 Agenda 934206637 - Management Record Date 09-Apr-2015 Holding Recon Date 09-Apr-2015 City / Country / Canada Vote Deadline Date 27-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For 04 Miscellaneous Corporate Actions Management For For Chou Income Fund Vote Summary CENTRUS ENERGY CORP Security 15643U104 Meeting Type Annual Ticker Symbol LEU Meeting Date 07-May-2015 ISIN US15643U1043 Agenda 934180326 - Management Record Date 13-Mar-2015 Holding Recon Date 13-Mar-2015 City / Country / United States Vote Deadline Date 06-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 MICHAEL DIAMENT For For 2 OSBERT HOOD For For 3 W. THOMAS JAGODINSKI For For 4 PATRICIA J. JAMIESON For For 5 SULEMAN E. LUNAT For For 6 WILLIAM J. MADIA For For 7 MICHAEL P. MORRELL For For 8 DANIEL B. PONEMAN For For 9 MIKEL H. WILLIAMS For For 2. 14A Executive Compensation Management Abstain Against 3. Ratify Appointment of Independent Auditors Management For For RESOLUTE FOREST PRODUCTS INC. Security 76117W109 Meeting Type Annual Ticker Symbol RFP Meeting Date 29-May-2015 ISIN US76117W1099 Agenda 934206637 - Management Record Date 09-Apr-2015 Holding Recon Date 09-Apr-2015 City / Country / Canada Vote Deadline Date 27-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For 04 Miscellaneous Corporate Actions Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHOU AMERICA MUTUAL FUNDS By:/s/ Francis S.M. Chou Francis S.M. Chou, President and Principal Executive Officer Date:August 17, 2015
